Name: Commission Regulation (EEC) No 2437/80 of 24 September 1980 introducing a countervailing charge on certain varieties of plums originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 9 . 80 Official Journal of the European Communities No L 252/ 15 COMMISSION REGULATION (EEC) No 2437/80 of 24 September 1980 introducing a countervailing charge on certain varieties of plums originating in Hungary THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1367/80 (2 ), and in particular the second subparagraph of Article 27 (2) thereof, consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for Hungarian plums of Group II , the entry price calculated in this way has remained at least 0.6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these plums ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2.25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0.6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the refer ­ ence price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 1085/80 of 2 May 1980 fixing for the 1980 marketing year the reference price for plums (3 ), fixed the reference price for Class I , Group II , at 29-97 ECU per 100 kilograms net for the month of September 1980 ; HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 1-75 ECU per 100 kilo ­ grams net is applied to plums (subheading 08.07 D of the Common Customs Tariff), of the following varie ­ ties : Altesse simple (common quetsche , Hausz ­ wetschge), Reine-Claude d'Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangen ­ heimer (early Wangenheim quetsche), Pershore (Yellow Egg), Mirabelle and Bosniche, originating in Hungary. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available, less the duties, and the charges indicated in Article 24 (3 ) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 211 8 /74 (4), as last amended by Regula ­ tion (EEC) No 668 /78 (5 ), the prices to be taken into (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 2) OJ No L 140, 5 . 6 . 1980, p. 24. Article 2 This Regulation shall enter into force on 26 September 1980 . ( 3 ) OJ No L 114, 3 . 5 . 1980 , p . 5 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . (5 ) OJ No L 90, 5 . 4 . 1978 , p . 5 . 25 . 9 . 80No L 252/ 16 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1980 . For the Commission Finn GUNDELACH Vice-President